
	
		III
		110th CONGRESS
		1st Session
		S. RES. 12
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Notifying the President of the United
		  States of the election of a Sergeant at Arms and Doorkeeper of the
		  Senate.
	
	
		That the President of the United
			 States be notified of the election of the Honorable Terrance W. Gainer as
			 Sergeant at Arms and Doorkeeper of the Senate.
		
